Citation Nr: 1222721	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-07 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including chronic schizophrenia, paranoid schizophrenia, adjustment disorder with depressed mood, and post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Crohe, Counsel





INTRODUCTION

The Veteran served on active duty from May 1967 to February 1970 with the United States Marine Corps, during which time he earned the Combat Action Ribbon for his participation in combat activities in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for chronic paranoid schizophrenia.  

On his March 2009 VA Form 9, the Veteran requested a Board hearing at the RO.  In September 2011, he responded that he wished to withdraw his hearing request.  

The Veteran submitted a claim of entitlement to service connection for paranoid schizophrenia.  However, he has also been diagnosed adjustment disorder with depressed mood, psychotic disorder, and chronic schizophrenia.  Additionally, the most recent VA treatment records, dated in September 2007, reveal a positive PTSD screen.   Therefore, the Board has recharacterized the issue as encompassing any acquired psychiatric disability in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran reports that he was hospitalized and treated for passive/aggressive personality in November and December 1969.  He stated that in his second year of service (December 1968/January 1969), he began to hear voices talking to him.  See September 2007 statement.  He also indicated paranoid thinking and indicated that he had been feeling that way since service.  See March 2007 VA treatment records.   

Upon enlistment, the Veteran's May 1967 Report of Medical Examination and History were negative for any complaints, treatment, or diagnoses of a psychiatric disorder.  There was no in-service treatment for any psychiatric symptoms and separation examination showed no objective abnormalities.  On March and August 1969 Reports of Medical History, the Veteran checked "Yes" when asked if he had frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble.  

A January 1970 Medical Board Cover Sheet noted that the Veteran served two years, 7 months, and 24 days.  He was diagnosed with passive-aggressive personality.  The report indicated that the disability was not due to the Veteran's own conduct; was not incurred in the line of duty; and existed prior to entry, and was not aggravated by service.  The Veteran was determined to be unsuitable for service and was discharged.  

The Medical Board Report revealed that the Veteran was admitted to the U.S. Naval Hospital in Yokosuka, Japan in November 1969, with a diagnosis that included passive dependent personality.  He was transferred to the Naval Hospital in Philadelphia in December 1969 and discharged from treatment in January 1970.  However, aside from a report dated November 30, 1969, associated with the Veteran's hospital admission, treatment records of his course of care are not included in the claims file and should be obtained.  

Limited personnel records, including a DD-214 and Case Report and Directive of the Discharge Review Board reveal that the Veteran served in Vietnam and was awarded a Combat Action Ribbon.  He was discharged under honorable conditions (later upgraded) due to a diagnosed character and behavior disorder, passive aggressive personality, manifested by anger and agitation in dealing with authority figures.  

As the Veteran submitted a copy of his Care Report and Directive of the Discharge Review Board, and as other personnel records beyond the Veteran's DD-214 have not been obtained, he should be asked to submit all service personnel and treatment records in his possession. 

Post service, a January 2007 VA treatment record noted the Veteran's reports of being shot in the back at one point; however, he was wearing his body armor and was not injured.  He also reported that he was frequently in battles and his unit trained local Vietnamese how to defend their Village.  A March 2007 record advised the Veteran to apply for service connection and identify schizophrenia as having its onset while the Veteran was on active duty in Vietnam during his third tour.  A September 2007 VA treatment record noted that the Veteran served at Khe Sanh, Vietnam during the 1968 Tet Offensive.  During his third tour in Vietnam, he began to have mental health issues and the examiner noted the Veteran's reports of being diagnosed with aggressive personality disorder.  The provider noted that it appears that the obvious diagnosis was missed in this case.  However, the examiner did not report what the correct diagnosis should have been.  The provider also reported that the Veteran appeared to have a good case for service connection related to psychiatric issues that developed while he was on active duty in Vietnam.  

The VA treatment records also include such diagnoses as adjustment disorder with depressed mood, chronic schizophrenia, and paranoid schizophrenia.  Additionally, in September 2007, he screened positive for PTSD.  

With respect to the positive screening for PTSD, historically, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). 

While the Board finds the Veteran's statements are an indication that his current psychiatric symptoms and disorders may be associated with his service, there is insufficient competent evidence on file for the VA to make a decision on the claim.  To that end, given the current diagnoses of chronic schizophrenia, paranoid schizophrenia, and adjustment disorder with depressed mood; psychological treatment in service and the Veteran's competent statements of auditory hallucinations, difficulty with authority figures, "feeling like this since [he] was in the service" the Board finds that a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) to determine whether any acquired psychiatric disorder is causally related to active service.

Finally, treatment records from the VA Medical Center (VAMC) in Decatur, Georgia and the Smyrna Community Based Outpatient Clinic (CBOC) include a January 2007 Mental Health Psychiatry Consult, which noted that the Veteran was currently taking Paroxetine HCL 20 mg for depression and Gabapentin 1200 mg for mood stabilization.  However, no prior VA treatment records for a psychiatric disorder have been associated with the claims file.  Additionally, the records reflect that the Veteran receives periodic treatment for his psychiatric disorder, but associated treatment records are only dated through September 2007.  VA has a duty to obtain any additional relevant VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has complied with its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(2) by requesting all service treatment and personnel records from the National Personnel Records Center (NPRC).  The NPRC should also be requested to search for any separately stored service hospital records regarding the Veteran's hospitalizations in November/December 1969 at the Naval Hospital in Yokosuka, Japan, and from December to January 1969 at Naval Hospital in Philadelphia, PA.  If no records are available from the NPRC, conduct a search for these records from alternate sources, to include asking the Veteran to submit all service treatment and personnel records in his possession.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), must be entered if it is determined that the above records do not exist or that efforts to obtain them would be futile.  In the event that it is determined that additional service treatment and personnel records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c), and give him an opportunity to respond. 

2.  Send an updated VCAA letter as to the issue of acquired psychiatric disorder, including chronic schizophrenia, paranoid schizophrenia, adjustment disorder with depressed mood, and post traumatic stress disorder (PTSD).  Request that the Veteran provide any additional information regarding any in-service combat-related stressors. 

3. Obtain all relevant VA treatment records from the Decatur VAMC and Smyrna CBOC, and any other VA medical facility that may have treated the Veteran, prior to January 2001 and from September 2007 and associate those documents with the claims file.

4.  After the completion of #'s 1-3 above, schedule the Veteran for a VA psychological examination for a psychiatric disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail. 

Following a review of the claims file and examination, if the examiner determines that the Veteran has PTSD and it is related to service, the examiner must confirm that the Veteran has a claimed stressor that is adequate to support a diagnosis of PTSD and that his symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of his service.  (Such stressor should be specifically identified.)

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD that is related to service, the examiner should identify all current psychiatric disorders (those already diagnosed during the appeal period are considered current disabilities, so chronic schizophrenia, paranoid schizophrenia, psychotic disorder, and adjustment disorder with depressed mood must all be addressed.)  

For all noted non-PTSD psychiatric disorders diagnosed, the VA examiner should opine whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) arose as a result of service.  The examiner should consider the March and August 1969 Reports of Medical History in which the Veteran checked "Yes" when asked if he had frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and nervous trouble; and/or psychiatric treatment in November and December 1969.  The VA examiner is asked specifically to opine to the following: 

(a) The examiner should state whether the Veteran's diagnoses of passive dependent personality and passive-aggressive personality in November 1969 and January 1970 were proper, or whether such symptoms were an initial manifestation of any of the Veteran's currently demonstrated psychiatric disorders, to include chronic schizophrenia, paranoid schizophrenia, and adjustment disorder with depressed mood.  

(b) The examiner should also note whether the Veteran's currently diagnosed psychiatric disorders are super-imposed disorders arising from aggravation of the Veteran's noted personality disorder in service (if such was a proper diagnosis).  If such is determined to be super-imposed, the baseline level of such personality disorder should be noted, along with the level of aggravation represented by the super-imposed psychiatric disorder. 

A complete rationale for any opinion expressed must be included in the examination report.  If an opinion cannot be provided without resort to speculation, the examiner must provide supporting rationale for that statement. 

The examiner is advised that the Veteran is competent to report his symptoms and history and a continuity of symptomatology, must be acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  Thereafter, the RO should review the claims file to ensure that all of the foregoing requested development has been completed. In particular, the RO should review the requested examination report and required opinion to ensure that they are responsive to and in compliance with the directives of this remand. If not, then it should be returned, along with the claims folder, for immediate corrective action.  See 38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268 (1998). 

6.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


